Exhibit 10.2
TRANSFER AND ACCEPTANCE OF MEMBERSHIP INTEREST
     KNOW ALL MEN, by the presents that the undersigned John D. Oil and Gas
Company (the “Assignor”), for good, valuable and sufficient consideration, the
receipt and sufficiency of which are hereby acknowledged, does hereby transfer,
assign and set over unto Geis Coyne Oil & Gas, LLC (the “Assignee”) a portion of
Assignor’s right, title and interest, to-wit: twenty-five (25) membership
units/twenty-five percent (25%) ownership interest in and to Kukuit Resources,
LLC, an Ohio limited liability company, including without limitation, capital
accounts, and undistributed profits and losses attributable thereto;
     AND, KNOW ALL MEN BY THESE PRESENTS, that in consideration of the foregoing
assignment, transfer and conveyance Assignee does hereby accept said transfer,
assignment and conveyance, and that the said Assignee does agree to be bound by
and to observe all terms and conditions of the Second Amended and Restated
Operating Agreement of Kykuit Resources, LLC of even date herewith.
     WITNESS THE SIGNATURES of Assignor and Assignee as of this 29th day of May,
2008.

             
 
      ASSIGNOR:    
 
           
 
      John D. Oil and Gas Company    
 
           
 
  By:   /s/ Gregory J. Osborne
 
Gregory J. Osborne    
 
  Its:   President    
 
           
 
      ASSIGNEE:    
 
           
 
      Geis Coyne Oil & Gas, LLC    
 
           
 
  By:   /s/ Alfred I. Geis
 
Alfred I. Geis    
 
  Its:   Member    

 